COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00097-CV


Sheik Tehuti as Executor for The       §    From the 67th District Court
Fahamme Nation of Nations


v.                                     §    of Tarrant County (67-282078-15)

The Bank of New York Mellon Trust
Company, National Association FKA
The Bank of New York Trust             §    May 19, 2016
Company, N.A. as Successor to JP
Morgan Chase Bank, as Trustee for
Residential Asset Securities
Corporation                            §    Per Curiam

                                   JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.


                                    SECOND DISTRICT COURT OF APPEALS


                                    PER CURIAM